Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 2002, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
Claimant was laid off from a managerial position on January 4, 2002 and, pursuant to an agreement with the employer, received severance pay until April 5, 2002. Claimant’s original claim for unemployment insurance benefits was not effective until March 25, 2002 because she allegedly received wrong *839advice from the local unemployment insurance office that she could not file for benefits until her severance pay had ended. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits from January 4, 2002 through March 24, 2002 based upon her failure to comply with registration requirements. We affirm.
Whether a claimant has demonstrated good cause for failure to comply with the registration requirements is a factual question for the Board to resolve (see 12 NYCRR 473.1 [g]; Matter of Stabile [Commissioner of Labor], 250 AD2d 906, 906 [1998]). Here, testimony established that in accordance with standard office procedure, information clerks at the local unemployment insurance office did not provide the type of advice which claimant alleged she received but, rather, referred such questions to the telephone claims center. Furthermore, upon a tour of the local office, claimant was unable to identify the employee who she claimed furnished the erroneous advice. Under these circumstances, substantial evidence supports the Board’s decision (see Matter of Stabile [Commissioner of Labor], supra at 906; Matter of Terranova [Hudacs], 211 AD2d 847, 848 [1995]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.